COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NOS. 02-13-00470-CR
                                   02-13-00471-CR


JOSE LUIS ACOSTA                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                     ------------

        FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                                     ORDER

                                     ------------

      Our May 15, 2014 order provided in part,

             It is further ORDERED that this court’s bailiff shall hand-
      deliver this order, along with the original exhibits that are the subject
      of this order, to [court reporter Sheila] Walker personally.

      This court’s bailiff has informed this court that he attempted to deliver the

exhibits at approximately 4:15 p.m. on Thursday, May, 15, 2014, but court

reporter Sheila Walker was not in. This court’s bailiff has informed this court that
he attempted to deliver the exhibits at approximately 8:50 a.m. on Friday, May

16, 2014, but the person in court reporter Sheila Walker’s office informed him

that court reporter Sheila Walker was not and would not be at work that day.

Finally, this court’s bailiff has informed this court that court reporter Sheila Walker

refused to sign for the receipt of the original exhibits at approximately 9:04 a.m.

this morning, May 19, 2014. He therefore properly did not release them to her.

      Accordingly, it is ORDERED that this court’s bailiff shall hand-deliver this

order, another copy of our May 15, 2014 order, and the original exhibits that are

the subjects of these orders, to the trial judge. It is further ordered that the trial

judge shall take all means necessary to ensure court reporter Sheila Walker’s

prompt, personal receipt of the original exhibits, this order, and the additional

copy of our May 15, 2014 order. It is further ordered that a document signed by

the trial judge evidencing court reporter Sheila Walker’s prompt, personal receipt

of the original exhibits, this order, and the additional copy of our May 15, 2014

order shall be submitted to this court in a supplemental clerk’s record no later

than May 21, 2014.

      Court reporter Sheila Walker’s deadline for compliance with our May 15,

2014 order remains May 27, 2014.          NO FURTHER EXTENSIONS OF TIME

WILL BE GRANTED FOR ANY REASON.

      The clerk of this court shall transmit a copy of this order to court reporter

Sheila Walker via certified mail return receipt requested and electronic mail, the




                                          2
attorneys of record, the trial court clerk, and the trial court judge.

      DATED May 19, 2014.

                                                      /s/ Lee Ann Dauphinot

                                                      LEE ANN DAUPHINOT
                                                      JUSTICE




                                           3